Property & Equipment Ceiling Test 12/31/2013 TRLT TB Evaluated OK properties Ceiling Test Evaluated TX properties Non-Producing Leasehold Costs Total NBV SMOG.4 Tax basis Accumulated Depletion Book-Tax difference Total Related deferred income taxes using tax rate Net net book value after income tax effect Net Assets PV Future Net Revenue-Discounted Reserve Report SMOG.4 Tax basis Undiscounted Discounted Difference between PVFNR and tax basis Future net revenue Tax effected Estimated tax basis SMOG.4 SMOG.4 Net, Net Book Value Future net revenue (taxable) PV Future Net Revenue-Discounted Income tax effect Rate 34% 34% Ceiling Net net book value Deferred Taxes Excess ceiling Future net revenue after tax Note 1: This ceiling impairment test is performed based on guidelines of Regulation S-X, section 210.4-10, which relates to Oil and Gas Full Cost Accounting. Since there is an excess ceiling, no write-down of assets is necessary.PFW. 1 Torchlight Energy Full Cost Ceiling Test Year Ended December 31, 2012 12/31/2012 Total Capitalized Costs $ Less Accumulated DD&A ) Net Capitalized Costs PV-10 Value of Proved Reserves Per NSAI Reserve Report Less Income Tax Effects (Discounted) ) From SMOG Calculation Plus Unevaluated Costs Primarily Coulter #1 Add Back Asset Retirement Obligation To Prevent Double Counting Full Cost Ceiling Cushion / (Writedown Indicated) 2
